Citation Nr: 1715894	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-06 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

During the appeal period, the RO increased the initial rating for the Veteran's bilateral hearing loss disability from 10 percent to 20 percent disabling, effective August 31, 2010.  However, as that increase did not represent a total grant of benefits sought on appeal, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

A remand is necessary to afford the Veteran a new VA examination in connection with his claim.  The Veteran submitted an Application for Disability Compensation and Related Compensation Benefits in January 2016 in which he indicated that "[his] hearing has gotten worse since [his] last rating."  As such, he must be afforded a new VA examination addressing the current severity of his bilateral hearing disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

Additionally, a review of the Veteran's Virtual VA and VBMS file reveals that the Board may not presently have all of the Veteran's VA medical records.  The records within the file show that the Veteran has undergone regular examinations at VA medical centers related to his hearing aids (see March 2014 VA Audiology Clinic Note, January March 2014 VA Audiology Clinic Note), as well as primary care visits (see November 2012 VA Primary Care Note).  As the April 2014 VA Compensation and Pension exam is the most recent VA medical record within the Veteran's file, it appears these records have not been updated since 2014.  Because the Board does not presently have a complete record of the Veteran's VA medical records, remand is necessary so the records may be obtained and associated with the claims file.  See Sullivan v. McDonald, 815 F.3d 786 (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  If no VA medical records since March 2014 exist, or are otherwise unavailable, an express finding of their unavailability must be made.  

2.  Ask the Veteran to identify any additional medical records he would like to have considered in connection with his appeal.  Any identified records for which an authorization is provided should be sought.

3.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for a VA audiological examination to ascertain the current nature, severity, and manifestations of his service-connected bilateral hearing loss. The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. The examiner should also discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the above development has been completed, including any additional development deemed necessary, readjudicate the remanded issues. If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




